Title: To George Washington from Zachariah Rhodes, 6 June 1790
From: Rhodes, Zachariah
To: Washington, George



May it please your Excellency
Pawtuxet State of Rhode Island June 6 1790

When the revenue system was established in this state by the Legislature in September Last, I was appointed surveyor for the Port of Pawtuxet in the district of Providence, and was reappointed at the Late Election—I should be glad to continue to serve the public to the best of my abilities in the same office under the new Constitution. The Port of Pawtuxet is about five miles south of Providence, and it was supposed necessary by the Legislature that a surveyor sho’d be appointed for this place, and I suppose it Probable this office will be continued there after the Organization of the Federal Government in this State for the better security of the collection of the revenue.
Your Excellency may be assured of my faithfull discharge of the Office, and as I can (I hope) Procure a sufficient Recommendation. I beg Leave humbly to solicit that I may under your Excellencies Auspices be continued in the Office, I now hold after the operation of the new constitution shall take effect in this state; and it will greatly oblige him who has the honor to be Your Excellencies most obedient and very hume Servt

Zachariah Rhodes

